UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-159 Name of Registrant: Putnam Investors Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam Investors Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 7/31/06 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant: Putnam Investors Fund ACCENTURE LIMITED Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nobuyuki Idei Mgmt For For For 2 Elect Marjorie Magner Mgmt For For For 3 Elect Dennis Hightower Mgmt For For For 4 Elect William Kimsey Mgmt For For For 5 Elect Robert Lipp Mgmt For For For 6 Elect Wulf von Schimmelmann Mgmt For For For 7 Ratification of Auditor and Mgmt For For For Authorization of Board Ace Limited Ticker Security ID: Meeting Date Meeting Status ACE CUSIP9 G0070K103 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BRIAN Mgmt For For For DUPERREAULT 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT M. HERNANDEZ 3 ELECTION OF DIRECTOR: PETER Mgmt For For For MENIKOFF 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT RIPP 5 ELECTION OF DIRECTOR: Mgmt For For For DERMOT F. SMURFIT 6 Ratification of Auditor Mgmt For For For Aetna Inc Ticker Security ID: Meeting Date Meeting Status AET CUSIP9 00817Y108 04/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Clark Mgmt For For For Elect Betsy Cohen Mgmt For For For Elect Molly Coye Mgmt For For For Elect Barbara Franklin Mgmt For For For Elect Jeffrey Garten Mgmt For For For Elect Earl Graves Mgmt For For For Elect Gerald Greenwald Mgmt For For For Elect Ellen Hancock Mgmt For For For Elect Edward Ludwig Mgmt For For For Elect Joseph Newhouse Mgmt For For For Elect Ronald Williams Mgmt For For For 2 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVAL OF AMENDMENT TO Mgmt For For For ARTICLES OF INCORPORATION 4 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 5 Shareholder Proposal Regarding ShrHoldr Against Against For Nominating a Director Alliance Data System Corp. Ticker Security ID: Meeting Date Meeting Status ADS CUSIP9 018581108 06/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lawrence Benveniste Mgmt For For For Elect D. Keith Cobb Mgmt For For For Elect Kenneth R. Jensen Mgmt For For For 2 Ratification of Auditor Mgmt For For For Allied Capital Corp. Ticker Security ID: Meeting Date Meeting Status ALD CUSIP9 01903Q108 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Walton Mgmt For For For Elect Joan Sweeney Mgmt For For For Elect Brooks Browne Mgmt For For For Elect Robert Long Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Increase in Authorized Common Mgmt For For For Stock 4 Amendment to the Amended Stock Mgmt For Against Against Option Plan American International Group Inc Ticker Security ID: Meeting Date Meeting Status AIG CUSIP9 026874107 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Marshall Cohen Mgmt For For For Elect Martin Feldstein Mgmt For For For Elect Ellen Futter Mgmt For For For Elect Stephen Hammerman Mgmt For For For Elect Richard Holbrooke Mgmt For For For Elect Fred Langhammer Mgmt For For For Elect George Miles, Jr. Mgmt For For For Elect Morris Offit Mgmt For For For Elect James Orr, III Mgmt For For For Elect Virginia Rometty Mgmt For For For Elect Martin Sullivan Mgmt For For For Elect Michael Sutton Mgmt For For For Elect Edmund Tse Mgmt For For For Elect Robert Willumstad Mgmt For For For Elect Frank Zarb Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2007 Stock Incentive Plan Mgmt For For For 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO PERFORMANCE- BASED STOCK OPTIONS. Amgen Inc Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MR. Mgmt For Against Against FRANK J. BIONDI, JR. 2 ELECTION OF DIRECTOR: MR. Mgmt For For For JERRY D. CHOATE 3 ELECTION OF DIRECTOR: MR. Mgmt For For For FRANK C. HERRINGER 4 ELECTION OF DIRECTOR: DR. Mgmt For For For GILBERT S. OMENN 5 Ratification of Auditor Mgmt For For For 6 Amendment to the Certificate of Mgmt For For For Incorporation 7 Amendment to the Bylaws to Mgmt For For For Declassify the Board 8 STOCKHOLDER PROPOSAL #1 ShrHoldr Against Against For (ANIMAL WELFARE POLICY). 9 STOCKHOLDER PROPOSAL #2 ShrHoldr Against Against For (SUSTAINABILITY REPORT). Amphenol Corp. Ticker Security ID: Meeting Date Meeting Status APH CUSIP9 032095101 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stanley Clark Mgmt For For For Elect Andrew Lietz Mgmt For For For Elect Martin Loeffler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE INCREASE IN Mgmt For For For THE NUMBER OF AUTHORIZED SHARES. AMR (American Airlines) Corp. Ticker Security ID: Meeting Date Meeting Status AMR CUSIP9 001765106 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gerard Arpey Mgmt For For For Elect John Bachmann Mgmt For For For Elect David Boren Mgmt For For For Elect Armando Codina Mgmt For For For Elect Earl Graves Mgmt For For For Elect Ann Korologos Mgmt For For For Elect Michael Miles Mgmt For For For Elect Philip Purcell Mgmt For For For Elect Ray Robinson Mgmt For For For Elect Judith Rodin Mgmt For For For Elect Matthew Rose Mgmt For For For Elect Roger Staubach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO SPECIAL SHAREHOLDER MEETINGS 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO PERFORMANCE BASED STOCK OPTIONS 6 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote Apache Corp. Ticker Security ID: Meeting Date Meeting Status APA CUSIP9 037411105 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against EUGENE C. FIEDOREK 2 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA ALBJERG GRAHAM 3 ELECTION OF DIRECTOR: F.H. Mgmt For For For MERELLI 4 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND PLANK 5 APPROVAL OF 2007 OMNIBUS Mgmt For For For EQUITY COMPENSATION PLAN 6 STOCKHOLDER PROPOSAL Mgmt Against Against For CONCERNING REIMBURSEMENT OF PROXY EXPENSES Apple Computers Inc Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP9 037833100 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Campbell Mgmt For For For Elect Millard Drexler Mgmt For For For Elect Albert Gore, Jr. Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Eric Schmidt, PhD Mgmt For For For Elect Jerome York Mgmt For For For 2 TO APPROVE AMENDMENTS TO Mgmt For Against Against THE APPLE INC. 2003 EMPLOYEE STOCK PLAN. 3 TO APPROVE AMENDMENTS TO Mgmt For For For THE APPLE INC. EMPLOYEE STOCK PURCHASE PLAN. 4 TO APPROVE AMENDMENTS TO Mgmt For Against Against THE 1 OPTION PLAN. 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against Against For Option Dating Policy 7 Shareholder Proposal Regarding ShrHoldr Against Against For Pay for Performance 8 Shareholder Proposal Regarding ShrHoldr Against Against For Environmental Report 9 Shareholder Proposal Regarding ShrHoldr Against Against For Equity Retention Policy 10 Shareholder Proposal Regarding ShrHoldr Against Against For Electronic Waste 11 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote Applied Materials Inc Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP9 038222105 03/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Armacost Mgmt For For For Elect Robert Brust Mgmt For For For Elect Deborah Coleman Mgmt For For For Elect Philip Gerdine Mgmt For For For Elect Thomas Iannotti Mgmt For For For Elect Charles Liu Mgmt For For For Elect James Morgan Mgmt For For For Elect Gerhard Parker Mgmt For For For Elect Willem Roelandts Mgmt For For For Elect Michael Splinter Mgmt For For For 2 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED EMPLOYEE STOCK INCENTIVE PLAN. 3 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED EMPLOYEES STOCK PURCHASE PLAN. 4 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED SENIOR EXECUTIVE BONUS PLAN. 5 Ratification of Auditor Mgmt For For For Bank Of America Corp. Ticker Security ID: Meeting Date Meeting Status BACRP CUSIP9 060505104 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For For For FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 4 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 5 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 6 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 7 ELECTION OF DIRECTOR: W. Mgmt For For For STEVEN JONES 8 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 12 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 13 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 14 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 15 ELECTION OF DIRECTOR: Mgmt For For For MEREDITH R. SPANGLER 16 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 17 ELECTION OF DIRECTOR: Mgmt For For For JACKIE M. WARD 18 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 19 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For STOCK OPTIONS 20 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For NUMBER OF DIRECTORS 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN Bear Stearns Companies Inc Ticker Security ID: Meeting Date Meeting Status BSC CUSIP9 073902108 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cayne Mgmt For For For Elect Henry Bienen Mgmt For For For Elect Carl Glickman Mgmt For For For Elect Michael Goldstein Mgmt For Withhold Against Elect Alan Greenberg Mgmt For For For Elect Donald Harrington Mgmt For For For Elect Frank Nickell Mgmt For For For Elect Paul Novelly Mgmt For For For Elect Frederic Salerno Mgmt For Withhold Against Elect Alan Schwartz Mgmt For For For Elect Warren Spector Mgmt For For For Elect Vincent Tese Mgmt For Withhold Against Elect Wesley Williams, Jr. Mgmt For For For 2 APPROVAL OF AN AMENDMENT Mgmt For Against Against TO THE STOCK AWARD PLAN. 3 APPROVAL OF AMENDMENTS TO Mgmt For Against Against THE RESTRICTED STOCK UNIT PLAN. 4 Amendment to the Capital Mgmt For For For Accumulation Plan 5 APPROVAL OF THE 2007 Mgmt For For For PERFORMANCE COMPENSATION PLAN. 6 Ratification of Auditor Mgmt For For For 7 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A PAY-FOR- SUPERIOR-PERFORMANCE STANDARD. Best Buy Company Inc Ticker Security ID: Meeting Date Meeting Status BBY CUSIP9 086516101 06/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald James Mgmt For For For Elect Elliot Kaplan Mgmt For For For Elect Matthew Paull Mgmt For For For Elect James Press Mgmt For For For Elect Richard Schulze Mgmt For For For Elect Mary Tolan Mgmt For For For Elect Hatim Tyabji Mgmt For For For Elect Rogelio Rebolledo Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Omnibus Mgmt For For For Stock Big Lots Inc Ticker Security ID: Meeting Date Meeting Status BIG CUSIP9 089302103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berger Mgmt For For For Elect Sheldon Berman Mgmt For For For Elect Steven Fishman Mgmt For For For Elect David Kollat Mgmt For For For Elect Brenda Lauderback Mgmt For For For Elect Philip Mallott Mgmt For For For Elect Russell Solt Mgmt For For For Elect James Tener Mgmt For For For Elect Dennis Tishkoff Mgmt For For For 2 Ratification of Auditor Mgmt For For For BJ Services Co Ticker Security ID: Meeting Date Meeting Status BJS CUSIP9 055482103 01/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Don Jordan Mgmt For For For Elect William White Mgmt For For For Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP9 097023105 04/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BIGGS 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR D. COLLINS, JR. 4 ELECTION OF DIRECTOR: LINDA Mgmt For For For Z. COOK 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. DALEY 6 ELECTION OF DIRECTOR: Mgmt For For For KENNETH M. DUBERSTEIN 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. MCDONNELL 8 ELECTION OF DIRECTOR: W. Mgmt For For For JAMES MCNERNEY, JR. 9 ELECTION OF DIRECTOR: Mgmt For For For RICHARD D. NANULA 10 ELECTION OF DIRECTOR: Mgmt For For For ROZANNE L. RIDGWAY 11 ELECTION OF DIRECTOR: MIKE Mgmt For For For S. ZAFIROVSKI 12 Ratification of Auditor Mgmt For For For 13 PREPARE A REPORT ON ShrHoldr Against Against For FOREIGN MILITARY SALES. 14 DEVELOP AND ADOPT HUMAN ShrHoldr Against Against For RIGHTS POLICIES. 15 PREPARE A REPORT ON ShrHoldr Against Against For CHARITABLE CONTRIBUTIONS. 16 PREPARE A REPORT ON ShrHoldr Against Against For POLITICAL CONTRIBUTIONS. 17 SEPARATE THE ROLES OF CEO ShrHoldr Against Against For AND CHAIRMAN. 18 SUBJECT RIGHTS PLANS TO ShrHoldr Against Against For SHAREHOLDER VOTE. 19 ADVISORY VOTE ON ShrHoldr Against Against For COMPENSATION DISCUSSION AND ANALYSIS. 20 ADOPT A POLICY ON ShrHoldr Against Against For PERFORMANCE-BASED STOCK OPTIONS. 21 RECOUP UNEARNED ShrHoldr Against Against For MANAGEMENT BONUSES. Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Ronald Dietz Mgmt For For For Elect Lewis Hay, III Mgmt For For For Elect Mayo Shattuck, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Director 4 STOCKHOLDER PROPOSAL: ShrHoldr Against Against For STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COFPRC CUSIP9 14040H105 08/22/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Cardinal Health Inc Ticker Security ID: Meeting Date Meeting Status CAH CUSIP9 14149Y108 11/08/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Finn Mgmt For For For Elect David Raisbeck Mgmt For For For Elect Robert Walter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Severance Arrangement 4 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Stock Options 5 Shareholder Proposal Regarding ShrHoldr Against Against For Compensation Committee Caremark RX Inc Ticker Security ID: Meeting Date Meeting Status CMX CUSIP9 141705103 03/16/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For Against Against 2 Right to Adjourn Meeting Mgmt For Against Against Caremark RX Inc Ticker Security ID: Meeting Date Meeting Status CMX CUSIP9 141705103 03/16/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement ShrHoldr TNA NA 2 Right to Adjourn Meeting ShrHoldr TNA NA Carnival Corp. Ticker Security ID: Meeting Date Meeting Status CCL CUSIP9 143658300 04/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Micky Arison Mgmt For For For Re-elect Richard Capen Jr. Mgmt For For For Re-elect Robert Dickinson Mgmt For For For Re-elect Arnold Donald Mgmt For For For Re-elect Pier Foschi Mgmt For For For Re-elect Howard Frank Mgmt For For For Re-elect Richard Glasier Mgmt For For For Re-elect Baroness Hogg Mgmt For For For Re-elect Modesto Maidique Mgmt For For For Re-elect John Parker Mgmt For For For Re-elect Peter Ratcliffe Mgmt For For For Re-elect Stuart Subotnick Mgmt For For For Elect Laura Weil Mgmt For For For Re-elect Uzi Zucker Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Authority to Set Auditor's Fees Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 TO APPROVE THE DIRECTORS Mgmt For For For REMUNERATION REPORT OF CARNIVAL PLC. 6 TO APPROVE LIMITS ON THE Mgmt For For For AUTHORITY TO ALLOT SHARES BY CARNIVAL PLC. 7 TO APPROVE THE Mgmt For For For DISAPPLICATION OF PRE- EMPTION RIGHTS FOR CARNIVAL PLC. 8 Authority to Repurchase of Shares Mgmt For For For 9 TO APPROVE ELECTRONIC Mgmt For For For COMMUNICATIONS WITH CARNIVAL PLC SHAREHOLDERS. Caterpillar Inc Ticker Security ID: Meeting Date Meeting Status CAT CUSIP9 149123101 06/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Dillon Mgmt For For For Elect Juan Gallardo Mgmt For For For Elect William Osborn Mgmt For For For Elect Edward Rust, Jr. Mgmt For For For 2 RATIFY AUDITORS Mgmt For For For 3 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For SEPARATE CEO & CHAIR 4 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For MAJORITY VOTE STANDARD CB Richard Ellis Group Inc Ticker Security ID: Meeting Date Meeting Status CBG CUSIP9 12497T101 06/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Blum Mgmt For For For Elect Patrice Marie Daniels Mgmt For For For Elect Thomas Daschle Mgmt For For For Elect Curtis Feeny Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Michael Kantor Mgmt For For For Elect Frederic Malek Mgmt For For For Elect Robert Sulentic Mgmt For For For Elect Jane Su Mgmt For For For Elect Brett White Mgmt For For For Elect Gary Wilson Mgmt For For For Elect Ray Wirta Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVAL OF THE EXECUTIVE Mgmt For For For INCENTIVE PLAN CDW Corp. Ticker Security ID: Meeting Date Meeting Status CDWC CUSIP9 12512N105 06/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF NOMINEE: Mgmt For For For MICHELLE L. COLLINS 2 ELECTION OF NOMINEE: CASEY Mgmt For For For G. COWELL 3 ELECTION OF NOMINEE: JOHN A. Mgmt For For For EDWARDSON 4 ELECTION OF NOMINEE: DANIEL Mgmt For For For S. GOLDIN 5 ELECTION OF NOMINEE: Mgmt For For For THOMAS J. HANSEN 6 ELECTION OF NOMINEE: Mgmt For For For DONALD P. JACOBS 7 ELECTION OF NOMINEE: Mgmt For For For STEPHAN A. JAMES 8 ELECTION OF NOMINEE: Mgmt For For For MICHAEL P. KRASNY 9 ELECTION OF NOMINEE: TERRY Mgmt For For For L. LENGFELDER 10 ELECTION OF NOMINEE: SUSAN Mgmt For For For D. WELLINGTON 11 ELECTION OF NOMINEE: BRIAN Mgmt For For For E. WILLIAMS 12 Ratification of Auditor Mgmt For For For Chicago Mercantile Exchange Holdings Ticker Security ID: Meeting Date Meeting Status CME CUSIP9 167760107 04/04/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For TNA NA 2 Right to Adjourn Meeting Mgmt For TNA NA Cigna Corp. Ticker Security ID: Meeting Date Meeting Status CI CUSIP9 125509109 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT H. CAMPBELL 2 ELECTION OF DIRECTOR: ISAIAH Mgmt For For For HARRIS, JR. 3 ELECTION OF DIRECTOR: JANE Mgmt For For For E. HENNEY, M.D. 4 ELECTION OF DIRECTOR: Mgmt For For For DONNA F. ZARCONE 5 Ratification of Auditor Mgmt For For For 6 APPROVAL OF THE AMENDED Mgmt For For For AND RESTATED CIGNA EXECUTIVE INCENTIVE PLAN Cisco Systems Inc Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carol Bartz Mgmt For For For Elect M. Michele Burns Mgmt For For For Elect Michael Capellas Mgmt For For For Elect Larry Carter Mgmt For For For Elect John Chambers Mgmt For For For Elect John Hennessy Mgmt For For For Elect Richard Kovacevich Mgmt For For For Elect Roderick McGeary Mgmt For For For Elect Steven West Mgmt For For For Elect Jerry Yang Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Equity Compensation 4 Shareholder Proposal Regarding ShrHoldr Against Against For Pay Disparity 5 Shareholder Proposal Regarding an ShrHoldr Against Against For Internet Fragmentation Report Commerce Bancorp Ticker Security ID: Meeting Date Meeting Status CBH CUSIP9 200519106 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Vernon Hill, II Mgmt For Withhold Against Elect Jack Bershad Mgmt For Withhold Against Elect Joseph Buckelew Mgmt For Withhold Against Elect Donald DiFrancesco Mgmt For Withhold Against Elect Nicholas Giordano Mgmt For Withhold Against Elect Morton Kerr Mgmt For Withhold Against Elect Steven Lewis Mgmt For Withhold Against Elect John Lloyd Mgmt For Withhold Against Elect George Norcross, III Mgmt For Withhold Against Elect Daniel Ragone Mgmt For Withhold Against Elect William Schwartz, Jr. Mgmt For Withhold Against Elect Joseph Tarquini, Jr. Mgmt For Withhold Against Elect Joseph Vassalluzzo Mgmt For Withhold Against Conocophillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS II Mgmt For For For DIRECTOR: JAMES E. COPELAND, JR. 2 ELECTION OF CLASS II Mgmt For For For DIRECTOR: KENNETH M. DUBERSTEIN 3 ELECTION OF CLASS II Mgmt For For For DIRECTOR: RUTH R. HARKIN 4 ELECTION OF CLASS II Mgmt For For For DIRECTOR: WILLIAM R. RHODES 5 ELECTION OF CLASS II Mgmt For For For DIRECTOR: J. STAPLETON ROY 6 ELECTION OF CLASS II Mgmt For For For DIRECTOR: WILLIAM E. WADE, JR. 7 Ratification of Auditor Mgmt For For For 8 CORPORATE POLITICAL ShrHoldr Against Against For CONTRIBUTIONS 9 GLOBAL WARMING- ShrHoldr Against Against For RENEWABLES 10 QUALIFICATION FOR DIRECTOR ShrHoldr Against Against For NOMINEES 11 DRILLING IN ShrHoldr Against Against For SENSITIVE/PROTECTED AREAS 12 REPORT ON RECOGNITION OF ShrHoldr Against Against For INDIGENOUS RIGHTS 13 COMMUNITY ACCOUNTABILITY ShrHoldr Against Against For Corning Inc Ticker Security ID: Meeting Date Meeting Status GLW CUSIP9 219350105 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Cummings, Jr. Mgmt For For For Elect Eugene Sit Mgmt For For For Elect William Smithburg Mgmt For For For Elect Hansel Tookes, II Mgmt For For For Elect Wendell Weeks Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against For Against RELATING TO THE ELECTION OF EACH DIRECTOR ANNUALLY. Countrywide Financial Corp. Ticker Security ID: Meeting Date Meeting Status CFC CUSIP9 222372104 06/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Henry Cisneros Mgmt For For For Elect Robert Donato Mgmt For For For Elect Harley Snyder Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Coventry Healthcare Inc Com Ticker Security ID: Meeting Date Meeting Status CVH CUSIP9 222862104 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect L. Dale Crandall Mgmt For Withhold Against Elect Elizabeth Tallett Mgmt For Withhold Against Elect Allen Wise Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cummins Inc Ticker Security ID: Meeting Date Meeting Status CMI CUSIP9 231021106 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. DARNALL 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH 3 ELECTION OF DIRECTOR: Mgmt For For For ALEXIS M. HERMAN 4 ELECTION OF DIRECTOR: F. Mgmt For For For JOSEPH LOUGHREY 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM I. MILLER 6 ELECTION OF DIRECTOR: Mgmt For For For GEORGIA R. NELSON 7 ELECTION OF DIRECTOR: Mgmt For For For THEODORE M. SOLSO 8 ELECTION OF DIRECTOR: CARL Mgmt For For For WARE 9 ELECTION OF DIRECTOR: J. Mgmt For For For LAWRENCE WILSON 10 Ratification of Auditor Mgmt For For For 11 PROPOSAL TO AMEND 2003 Mgmt For For For STOCK INCENTIVE PLAN. 12 PROPOSAL TO AMEND Mgmt For For For RESTATED ARTICLES OF INCORPORATION. CVS Corp. Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 03/15/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase in Authorized Shares Mgmt For TNA NA 2 Approval of the Merger Agreement Mgmt For TNA NA 3 Right to Adjourn Meeting Mgmt For TNA NA CVS Corp. Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: EDWIN Mgmt For Against Against M. BANKS 2 ELECTION OF DIRECTOR: C. Mgmt For Against Against DAVID BROWN II 3 ELECTION OF DIRECTOR: E. Mgmt For Against Against MAC CRAWFORD 4 ELECTION OF DIRECTOR: DAVID Mgmt For For For W. DORMAN 5 ELECTION OF DIRECTOR: Mgmt For Against Against KRISTEN E. GIBNEY WILLIAMS 6 ELECTION OF DIRECTOR: Mgmt For Against Against ROGER L. HEADRICK 7 ELECTION OF DIRECTOR: Mgmt For For For MARIAN L. HEARD 8 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. JOYCE 9 ELECTION OF DIRECTOR: JEAN- Mgmt For Against Against PIERRE MILLON 10 ELECTION OF DIRECTOR: Mgmt For For For TERRENCE MURRAY 11 ELECTION OF DIRECTOR: C.A. Mgmt For Against Against LANCE PICCOLO 12 ELECTION OF DIRECTOR: SHELI Mgmt For For For Z. ROSENBERG 13 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 14 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. SWIFT 15 Ratification of Auditor Mgmt For For For 16 PROPOSAL TO ADOPT THE Mgmt For For For COMPANY'S 2007 EMPLOYEE STOCK PURCHASE PLAN. 17 PROPOSAL TO ADOPT THE Mgmt For For For COMPANY'S 2007 INCENTIVE PLAN. 18 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING LIMITS ON CEO COMPENSATION. 19 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SEPARATION OF THE ROLES OF CHAIRMAN AND CEO. 20 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SUSTAINABILITY REPORTING BY THE COMPANY. 21 Shareholder Proposal Regarding ShrHoldr Against For Against Compensation 22 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING THE COMPANY'S POLICY ON STOCK OPTION GRANTS. CVS Corp. Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 05/09/2007 Take No Action Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Shareholder Proposal Regarding ShrHoldr Against TNA Stock Option Policy Danaher Corp. Ticker Security ID: Meeting Date Meeting Status DHR CUSIP9 235851102 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Rales Mgmt For Withhold Against Elect John Schwieters Mgmt For Withhold Against Elect Alan Spoon Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Increase Authorized Shares Mgmt For For For 4 TO APPROVE THE 2007 STOCK Mgmt For For For INCENTIVE PLAN. 5 TO APPROVE THE 2007 Mgmt For For For EXECUTIVE CASH INCENTIVE COMPENSATION PLAN. 6 Amendment to Executive Deferred Mgmt For For For Incentive Program 7 Shareholder Proposal Regarding ShrHoldr Against Against For Senior Executive Equity Compensation Darden Restaurants Inc Ticker Security ID: Meeting Date Meeting Status DRI CUSIP9 237194105 09/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Leonard Berry Mgmt For Withhold Against Elect Odie Donald Mgmt For Withhold Against Elect David Hughes Mgmt For Withhold Against Elect Charles Ledsinger, Jr. Mgmt For Withhold Against Elect William Lewis, Jr. Mgmt For Withhold Against Elect Connie Mack, III Mgmt For Withhold Against Elect Andrew Madsen Mgmt For Withhold Against Elect Clarence Otis Jr. Mgmt For Withhold Against Elect Michael Rose Mgmt For Withhold Against Elect Maria Sastre Mgmt For Withhold Against Elect Jack Smith Mgmt For Withhold Against Elect Blaine Sweatt, III Mgmt For Withhold Against Elect Rita Wilson Mgmt For Withhold Against 2 TO APPROVE THE AMENDED Mgmt For For For DARDEN RESTAURANTS, INC. 2 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Vote Dell Inc. Ticker Security ID: Meeting Date Meeting Status DELL Cusip 24702R101 07/21/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Donald J. Carty Mgmt For For For Elect Director Michael S. Dell Mgmt For For For Elect Director William H. Gray, III Mgmt For For For Elect Director Sallie L. Krawcheck Mgmt For For For Elect Director Alan (A.G.) Lafley Mgmt For For For Elect Director Judy C. Lewent Mgmt For For For Elect Director Klaus S. Luft Mgmt For For For Elect Director Alex J. Mandl Mgmt For For For Elect Director Michael A. Miles Mgmt For For For Elect Director Samuel A. Nunn, Jr. Mgmt For For For Elect Director Kevin B. Rollins Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Shareholder Proposal to Adopt ILO- ShrHldr Against Against For Based Code of Conduct 4 Shareholder Proposal Regarding ShrHldr Against Against For Declaration of Dividend Devon Energy Corp. Ticker Security ID: Meeting Date Meeting Status DVN CUSIP9 25179M103 06/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Ferguson Mgmt For For For Elect David Gavrin Mgmt For For For Elect John Richels Mgmt For For For 2 RATIFY THE APPOINTMENT OF Mgmt For For For THE COMPANY'S INDEPENDENT AUDITORS FOR 2007 Dun & Bradstreet Corp. Ticker Security ID: Meeting Date Meeting Status DNB CUSIP9 26483E100 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Alden Mgmt For For For Elect Christopher Coughlin Mgmt For For For Elect Victor Pelson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVE AN AMENDMENT TO Mgmt For For For THE NON-EMPLOYEE DIRECTORS STOCK INCENTIVE PLAN. E Trade Financial Corp. Ticker Security ID: Meeting Date Meeting Status ETFC CUSIP9 269246104 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Fisher Mgmt For For For Elect George Hayter Mgmt For For For Elect R. Jarrett Lilien Mgmt For For For Elect Donna Weaver Mgmt For For For 2 Ratification of Auditor Mgmt For For For EOG Resources Inc Ticker Security ID: Meeting Date Meeting Status EOG CUSIP9 26875P101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Alcorn Mgmt For For For Elect Charles Crisp Mgmt For For For Elect Mark Papa Mgmt For For For Elect Edmund Segner, III Mgmt For For For Elect William Stevens Mgmt For For For Elect H. Leighton Steward Mgmt For For For Elect Donald Textor Mgmt For For For Elect Frank Wisner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Equifax Inc Ticker Security ID: Meeting Date Meeting Status EFX CUSIP9 294429105 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Clendenin Mgmt For For For Elect A. William Dahlberg Mgmt For For For Elect Robert Daleo Mgmt For Withhold Against Elect L. Phillip Humann Mgmt For For For 2 Ratification of Auditor Mgmt For For For Everest RE Group Limited Ticker Security ID: Meeting Date Meeting Status RE CUSIP9 G3223R108 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kenneth Duffy Mgmt For For For Elect Joseph Taranto Mgmt For For For 2 Ratification of Auditor Mgmt For For For Express Scripts Inc Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP9 302182100 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Benanav Mgmt For For For Elect Frank Borelli Mgmt For For For Elect Maura Breen Mgmt For For For Elect Nicholas LaHowchic Mgmt For For For Elect Thomas Mac Mahon Mgmt For For For Elect Woodrow Myers, Jr. Mgmt For For For Elect John Parker, Jr. Mgmt For For For Elect George Paz Mgmt For For For Elect Samuel Skinner Mgmt For For For Elect Seymour Sternberg Mgmt For For For Elect Barrett Toan Mgmt For For For Elect Howard Waltman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Federated Department Stores Inc Ticker Security ID: Meeting Date Meeting Status FD CUSIP9 31410H101 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sara Levinson Mgmt For For For Elect Joseph Neubauer Mgmt For For For Elect Joseph Pichler Mgmt For For For Elect Joyce Roche Mgmt For For For Elect Karl von der Heyden Mgmt For For For Elect Craig Weatherup Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Certificate of Mgmt For For For Incorporation 4 TO APPROVE FEDERATED S Mgmt For For For 1, AS AMENDED. 5 Director Deferred Compensation Mgmt For For For Plan Franklin Resources Ticker Security ID: Meeting Date Meeting Status BEN CUSIP9 354613101 01/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Samuel Armacost Mgmt For For For Elect Charles Crocker Mgmt For For For Elect Joseph Hardiman Mgmt For For For Elect Robert Joffe Mgmt For For For Elect Charles Johnson Mgmt For For For Elect Gregory Johnson Mgmt For For For Elect Rupert Johnson, Jr. Mgmt For For For Elect Thomas Kean Mgmt For Withhold Against Elect Chutta Ratnathicam Mgmt For For For Elect Peter Sacerdote Mgmt For For For Elect Laura Stein Mgmt For For For Elect Anne Tatlock Mgmt For For For Elect Louis Woodworth Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 1998 Employee Mgmt For For For Stock Investment Plan Freddie MAC Ticker Security ID: Meeting Date Meeting Status FREPRR CUSIP9 313400301 06/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For BARBARA T. ALEXANDER 2 ELECTION OF DIRECTOR: Mgmt For For For GEOFFREY T. BOISI 3 ELECTION OF DIRECTOR: Mgmt For For For MICHELLE ENGLER 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT R. GLAUBER 5 ELECTION OF DIRECTOR: Mgmt For For For RICHARD KARL GOELTZ 6 ELECTION OF DIRECTOR: Mgmt For For For THOMAS S. JOHNSON 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. LEWIS, JR. 8 ELECTION OF DIRECTOR: Mgmt For For For EUGENE M. MCQUADE 9 ELECTION OF DIRECTOR: Mgmt For For For SHAUN F. O MALLEY 10 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY M. PEEK 11 ELECTION OF DIRECTOR: Mgmt For For For NICOLAS P. RETSINAS 12 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN A. ROSS 13 ELECTION OF DIRECTOR: Mgmt For For For RICHARD F. SYRON 14 Ratification of Auditor Mgmt For For For 15 Amendment to the 1995 Directors' Mgmt For For For Stock Compensation Freddie MAC Ticker Security ID: Meeting Date Meeting Status FREPRR CUSIP9 313400301 09/08/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara T. Alexander Mgmt For For For Elect Geoffrey T. Boisi Mgmt For For For Elect Michelle Engler Mgmt For For For Elect Robert R. Glauber Mgmt For For For Elect Richard Karl Goeltz Mgmt For For For Elect Thomas S. Johnson Mgmt For For For Elect William M. Lewis, Jr. Mgmt For For For Elect Eugene M. McQuade Mgmt For For For Elect Shaun F. O'Malley Mgmt For For For Elect Jeffrey M. Peek Mgmt For For For Elect Ronald F. Poe Mgmt For For For Elect Stephen A. Ross Mgmt For For For Elect Richard F. Syron Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 A STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CHARITABLE CONTRIBUTIONS. Genentech, Inc. Ticker Security ID: Meeting Date Meeting Status DNA CUSIP9 368710406 04/20/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Herbert Boyer Mgmt For For For Elect William Burns Mgmt For For For Elect Erich Hunziker Mgmt For For For Elect Jonathan Knowles Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Debra Reed Mgmt For For For Elect Charles Sanders Mgmt For For For 2 Ratification of Auditor Mgmt For For For General Dynamics Ticker Security ID: Meeting Date Meeting Status GD CUSIP9 369550108 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: N.D. Mgmt For For For CHABRAJA 2 ELECTION OF DIRECTOR: J.S. Mgmt For For For CROWN 3 ELECTION OF DIRECTOR: W.P. Mgmt For For For FRICKS 4 ELECTION OF DIRECTOR: C.H. Mgmt For For For GOODMAN 5 ELECTION OF DIRECTOR: J.L. Mgmt For For For JOHNSON 6 ELECTION OF DIRECTOR: G.A. Mgmt For For For JOULWAN 7 ELECTION OF DIRECTOR: P.G. Mgmt For For For KAMINSKI 8 ELECTION OF DIRECTOR: J.M. Mgmt For For For KEANE 9 ELECTION OF DIRECTOR: D.J. Mgmt For For For LUCAS 10 ELECTION OF DIRECTOR: L.L. Mgmt For For For LYLES 11 ELECTION OF DIRECTOR: C.E. Mgmt For For For MUNDY, JR. 12 ELECTION OF DIRECTOR: R. Mgmt For For For WALMSLEY 13 SELECTION OF INDEPENDENT Mgmt For For For AUDITORS 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For WITH REGARD TO PAY-FOR- SUPERIOR-PERFORMANCE STANDARD 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For WITH REGARD TO PERFORMANCE BASED STOCK OPTIONS Global Payments Inc Ticker Security ID: Meeting Date Meeting Status GPN CUSIP9 37940X102 09/27/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alex Hart Mgmt For For For Elect William Jacobs Mgmt For For For Elect Alan Silberstein Mgmt For For For Elect Ruth Ann Marshall Mgmt For For For Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 03/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LLOYD Mgmt For For For C. BLANKFEIN 2 ELECTION OF DIRECTOR: LORD Mgmt For For For BROWNE OF MADINGLEY 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BRYAN 4 ELECTION OF DIRECTOR: GARY Mgmt For For For D. COHN 5 ELECTION OF DIRECTOR: CLAES Mgmt For For For DAHLBACK 6 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN FRIEDMAN 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM W. GEORGE 8 ELECTION OF DIRECTOR: RAJAT Mgmt For For For K. GUPTA 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. JOHNSON 10 ELECTION OF DIRECTOR: LOIS Mgmt For For For D. JULIBER 11 ELECTION OF DIRECTOR: Mgmt For For For EDWARD M. LIDDY 12 ELECTION OF DIRECTOR: RUTH Mgmt For For For J. SIMMONS 13 ELECTION OF DIRECTOR: JON Mgmt For For For WINKELRIED 14 Ratification of Auditor Mgmt For For For 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A CHARITABLE CONTRIBUTIONS REPORT 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A SUSTAINABILITY REPORT 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS Google Inc Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP9 38259P508 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eric Schmidt Mgmt For Withhold Against Elect Sergey Brin Mgmt For Withhold Against Elect Larry Page Mgmt For Withhold Against Elect L. John Doerr Mgmt For Withhold Against Elect John Hennessy Mgmt For Withhold Against Elect Arthur Levinson Mgmt For Withhold Against Elect Ann Mather Mgmt For Withhold Against Elect Paul Otellini Mgmt For Withhold Against Elect K. Shriram Mgmt For Withhold Against Elect Shirley Tilghman Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 APPROVAL OF GOOGLE S Mgmt For For For EXECUTIVE BONUS PLAN. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Free Access Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP9 406216101 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: K.M. Mgmt For For For BADER 2 ELECTION OF DIRECTOR: A.M. Mgmt For For For BENNETT 3 ELECTION OF DIRECTOR: J.R. Mgmt For For For BOYD 4 ELECTION OF DIRECTOR: M. Mgmt For For For CARROLL 5 ELECTION OF DIRECTOR: R.L. Mgmt For For For CRANDALL 6 ELECTION OF DIRECTOR: K.T Mgmt For For For DERR 7 ELECTION OF DIRECTOR: S.M. Mgmt For For For GILLIS 8 ELECTION OF DIRECTOR: W.R. Mgmt For For For HOWELL 9 ELECTION OF DIRECTOR: D.J. Mgmt For For For LESAR 10 ELECTION OF DIRECTOR: J.L. Mgmt For For For MARTIN 11 ELECTION OF DIRECTOR: J.A. Mgmt For For For PRECOURT 12 ELECTION OF DIRECTOR: D.L. Mgmt For For For REED 13 PROPOSAL FOR RATIFICATION Mgmt For For For OF THE SELECTION OF AUDITORS. 14 PROPOSAL ON HUMAN RIGHTS ShrHoldr Against Against For REVIEW. 15 PROPOSAL ON POLITICAL ShrHoldr Against Against For CONTRIBUTIONS. 16 PROPOSAL ON STOCKHOLDER ShrHoldr Against For Against RIGHTS PLAN. Harley-Davidson Inc Ticker Security ID: Meeting Date Meeting Status HOG CUSIP9 412822108 04/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barry Allen Mgmt For For For Elect Richard Beattie Mgmt For For For Elect Judson Green Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hess Corp. Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nicholas Brady Mgmt For For For Elect J. Barclay Collins II Mgmt For For For Elect Thomas Kean Mgmt For For For Elect Frank Olson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr For Declassification Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP9 428236103 03/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: L.T. Mgmt For For For BABBIO, JR. 2 ELECTION OF DIRECTOR: S.M. Mgmt For For For BALDAUF 3 ELECTION OF DIRECTOR: R.A. Mgmt For For For HACKBORN 4 ELECTION OF DIRECTOR: J.H. Mgmt For For For HAMMERGREN 5 ELECTION OF DIRECTOR: M.V. Mgmt For For For HURD 6 ELECTION OF DIRECTOR: R.L. Mgmt For For For RYAN 7 ELECTION OF DIRECTOR: L.S. Mgmt For For For SALHANY 8 ELECTION OF DIRECTOR: G.K. Mgmt For For For THOMPSON 9 Ratification of Auditor Mgmt For For For 10 Shareholder Proposal Regarding Mgmt Against Against For Proxy Access 11 STOCKHOLDER PROPOSAL ShrHoldr Against Against For ENTITLED SEPARATE THE ROLES OF CEO AND CHAIRMAN 12 Shareholder Proposal Regarding ShrHoldr Against For Against Poison Pills 13 STOCKHOLDER PROPOSAL ShrHoldr Against Against For ENTITLED LINK PAY TO PERFORMANCE Home Depot Inc Ticker Security ID: Meeting Date Meeting Status HD CUSIP9 437076102 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For H. BATCHELDER 2 ELECTION OF DIRECTOR: Mgmt For For For FRANCIS S. BLAKE 3 ELECTION OF DIRECTOR: Mgmt For Against Against GREGORY D. BRENNEMAN 4 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against L. CLENDENIN 5 ELECTION OF DIRECTOR: Mgmt For Against Against CLAUDIO X. GONZALEZ 6 ELECTION OF DIRECTOR: Mgmt For Against Against MILLEDGE A. HART, III 7 ELECTION OF DIRECTOR: Mgmt For Against Against BONNIE G. HILL 8 ELECTION OF DIRECTOR: LABAN Mgmt For For For P. JACKSON, JR. 9 ELECTION OF DIRECTOR: HELEN Mgmt For For For JOHNSON-LEIPOLD 10 ELECTION OF DIRECTOR: Mgmt For For For LAWRENCE R. JOHNSTON 11 ELECTION OF DIRECTOR: Mgmt For Against Against KENNETH G. LANGONE 12 Ratification of Auditor Mgmt For For For 13 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING POISON PILL IMPLEMENTATION 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EMPLOYMENT DIVERSITY REPORT DISCLOSURE 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE OFFICER COMPENSATION 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING MANAGEMENT BONUSES 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING RETIREMENT BENEFITS 18 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EQUITY COMPENSATION 19 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PAY-FOR- SUPERIOR PERFORMANCE 20 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL NONPARTISANSHIP 21 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CHAIRMAN AND CEO ITT Industries Inc Ticker Security ID: Meeting Date Meeting Status ITT CUSIP9 450911102 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Loranger Mgmt For For For Elect Curtis Crawford Mgmt For For For Elect Christina Gold Mgmt For For For Elect Ralph Hake Mgmt For For For Elect John Hamre Mgmt For For For Elect Raymond LeBoeuf Mgmt For For For Elect Frank MacInnis Mgmt For For For Elect Linda Sanford Mgmt For For For Elect Markos Tambakeras Mgmt For For For 2 Ratification of Auditor Mgmt For For For Jetblue Airways Corp. Ticker Security ID: Meeting Date Meeting Status JBLU CUSIP9 477143101 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Barger Mgmt For For For Elect David Checketts Mgmt For For For Elect Virginia Gambale Mgmt For For For Elect Neal Moszkowski Mgmt For For For 2 Ratification of Auditor Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Coleman Mgmt For Withhold Against Elect James Cullen Mgmt For Withhold Against Elect Michael Johns Mgmt For Withhold Against Elect Arnold Langbo Mgmt For Withhold Against Elect Susan Lindquist Mgmt For Withhold Against Elect Leo Mullin Mgmt For Withhold Against Elect Christine Poon Mgmt For Withhold Against Elect Charles Prince Mgmt For Withhold Against Elect Steven Reinemund Mgmt For Withhold Against Elect David Satcher Mgmt For Withhold Against Elect William Weldon Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL ON MAJORITY ShrHoldr Against For Against VOTING REQUIREMENTS FOR DIRECTOR NOMINEES 4 PROPOSAL ON SUPPLEMENTAL ShrHoldr Against Against For RETIREMENT PLAN Johnson Controls Inc Ticker Security ID: Meeting Date Meeting Status JCI CUSIP9 478366107 01/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Barnett Mgmt For For For Elect Eugenio Clariond Reyes- Mgmt For For For Retana Elect Jeffrey Joerres Mgmt For For For Elect Richard Teerlink Mgmt For For For 2 RATIFICATION OF Mgmt For For For PRICEWATERHOUSECOOPERS AS INDEPENDENT AUDITORS FOR 2007. 3 APPROVAL OF THE JOHNSON Mgmt For For For CONTROLS, INC. 2007 STOCK OPTION PLAN. Kohls Corp. Ticker Security ID: Meeting Date Meeting Status KSS CUSIP9 500255104 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Burd Mgmt For For For Elect Wayne Embry Mgmt For For For Elect James Ericson Mgmt For For For Elect John Herma Mgmt For For For Elect William Kellogg Mgmt For For For Elect Kevin Mansell Mgmt For For For Elect R. Lawrence Montgomery Mgmt For For For Elect Frank Sica Mgmt For For For Elect Peter Sommerhauser Mgmt For For For Elect Stephen Watson Mgmt For For For Elect R. Elton White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 MANAGEMENT PROPOSAL TO Mgmt For For For AMEND OUR 2 COMPENSATION PLAN. 4 MANAGEMENT PROPOSAL TO Mgmt For For For APPROVE OUR EXECUTIVE BONUS PLAN. 5 Amendment to Articles of Mgmt For For For Incorporation 6 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Voting L3 Communications Holdings Inc Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Strianese Mgmt For For For Elect Claude Canizares Mgmt For For For Elect Thomas Corcoran Mgmt For For For Elect Alan Washkowitz Mgmt For For For 2 Ratification of Auditor Mgmt For For For Las Vegas Sands Corp. Ticker Security ID: Meeting Date Meeting Status LVS CUSIP9 517834107 06/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sheldon Adelson Mgmt For For For Elect Irwin Chafetz Mgmt For For For Elect James Purcell Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lehman Brothers Holdings Inc Ticker Security ID: Meeting Date Meeting Status LEH CUSIP9 524908100 04/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL L. AINSLIE 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. AKERS 3 ELECTION OF DIRECTOR: Mgmt For For For ROGER S. BERLIND 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. CRUIKSHANK 5 ELECTION OF DIRECTOR: Mgmt For For For MARSHA JOHNSON EVANS 6 ELECTION OF DIRECTOR: Mgmt For For For RICHARD S. FULD, JR. 7 ELECTION OF DIRECTOR: SIR Mgmt For For For CHRISTOPHER GENT 8 ELECTION OF DIRECTOR: Mgmt For For For ROLAND A. HERNANDEZ 9 ELECTION OF DIRECTOR: Mgmt For For For HENRY KAUFMAN 10 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. MACOMBER 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 13 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTIONS. Lennar Corp. Ticker Security ID: Meeting Date Meeting Status LEN CUSIP9 526057104 03/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Irving Bolotin Mgmt For For For Elect R. Kirk Landon Mgmt For For For Elect Donna E. Shalala Mgmt For For For 2 2007 Equity Incentive Plan Mgmt For For For 3 2007 Incentive Compensation Plan Mgmt For For For 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Sustainability Report 5 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Lockheed Martin Corp. Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. C. Aldridge, Jr. Mgmt For Withhold Against Elect Nolan Archibald Mgmt For Withhold Against Elect Marcus Bennett Mgmt For Withhold Against Elect James Ellis, Jr. Mgmt For Withhold Against Elect Gwendolyn King Mgmt For Withhold Against Elect James Loy Mgmt For Withhold Against Elect Douglas McCorkindale Mgmt For Withhold Against Elect Eugene Murphy Mgmt For Withhold Against Elect Joseph Ralston Mgmt For Withhold Against Elect Frank Savage Mgmt For Withhold Against Elect James Schneider Mgmt For Withhold Against Elect Anne Stevens Mgmt For Withhold Against Elect Robert Stevens Mgmt For Withhold Against Elect James Ukropina Mgmt For Withhold Against Elect Douglas Yearley Mgmt For Withhold Against 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 3 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For EVELYN Y. DAVIS 4 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For JOHN CHEVEDDEN 5 Shareholder Proposal Regarding ShrHoldr Against Against For Nuclear Weapons Loews Corp Carolina Group Ticker Security ID: Meeting Date Meeting Status LTR CUSIP9 540424207 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ann Berman Mgmt For For For Elect Joseph Bower Mgmt For For For Elect Charles Diker Mgmt For For For Elect Paul Fribourg Mgmt For For For Elect Walter Harris Mgmt For Withhold Against Elect Philip Laskawy Mgmt For For For Elect Gloria Scott Mgmt For For For Elect Andrew Tisch Mgmt For For For Elect James Tisch Mgmt For For For Elect Jonathan Tisch Mgmt For For For 2 RATIFY DELOITTE & TOUCHE LLP Mgmt For For For AS INDEPENDENT AUDITORS 3 Amendment to the Incentive Mgmt For For For Compensation Plan 4 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For CUMULATIVE VOTING 5 Shareholder Proposal Regarding ShrHoldr Against Against For the Production, Promotion and Marketing of Tobacco Products Marathon Oil Corp. Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: CHARLES R. LEE 3 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: DENNIS H. REILLEY 4 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: JOHN W. SNOW 5 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: THOMAS J. USHER 6 RATIFICATION OF Mgmt For For For PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2007. 7 APPROVAL OF 2007 INCENTIVE Mgmt For For For COMPENSATION PLAN. 8 Elimination of Supermajority Vote Mgmt For For For Provision 9 Increase Authorized Shares Mgmt For For For McGraw-Hill Companies Inc Ticker Security ID: Meeting Date Meeting Status MHPGP CUSIP9 580645109 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Pedro Aspe Mgmt For For For Elect Robert McGraw Mgmt For For For Elect Hilda Ochoa-Brillembourg Mgmt For For For Elect Edward Rust, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REQUESTING THE ANNUAL ELECTION OF EACH DIRECTOR. 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING ADOPTION OF A SIMPLE MAJORITY VOTE. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure Medco Health Solutions Inc Ticker Security ID: Meeting Date Meeting Status MHS CUSIP9 58405U102 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Barker, Jr. Mgmt For For For Elect David Snow, Jr. Mgmt For For For 2 Election of Directors Mgmt For For For 3 TO APPROVE THE 2007 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN. 4 Ratification of Auditor Mgmt For For For Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT Cusip 585055106 08/24/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Richard H. Anderson Mgmt For For For Elect Director Michael R. Mgmt For For For Bonsignore Elect Director Robert C. Pozen Mgmt For For For Elect Director Gordon M. Sprenger Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Require a Majority Vote for the ShrHoldr Against Against For Election of Directors MGIC Invt Corp. Ticker Security ID: Meeting Date Meeting Status MTG CUSIP9 552848103 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Elect James Abbott Mgmt For For For Elect Thomas Hagerty Mgmt For For For Elect Michael Lehman Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/14/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GATES III 2 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BALLMER 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH JR. 4 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: DAVID Mgmt For For For F. MARQUARDT 7 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 8 ELECTION OF DIRECTOR: Mgmt For For For HELMUT PANKE 9 ELECTION OF DIRECTOR: JON A. Mgmt For For For SHIRLEY 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Restrictions 12 Shareholder Proposal Regarding ShrHoldr Against Against For Sexual Orientation 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For HIRING OF PROXY ADVISOR Morgan Stanley Ticker Security ID: Meeting Date Meeting Status MS CUSIP9 617446448 04/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT ROY J. BOSTOCK Mgmt For For For 2 ELECT ERSKINE B. BOWLES Mgmt For For For 3 ELECT HOWARD J. DAVIES Mgmt For For For 4 ELECT C. ROBERT KIDDER Mgmt For For For 5 ELECT JOHN J. MACK Mgmt For For For 6 ELECT DONALD T. NICOLAISEN Mgmt For For For 7 ELECT CHARLES H. NOSKI Mgmt For For For 8 ELECT HUTHAM S. OLAYAN Mgmt For For For 9 ELECT CHARLES E. PHILLIPS, Mgmt For For For JR. 10 ELECT O. GRIFFITH SEXTON Mgmt For For For 11 ELECT LAURA D. TYSON Mgmt For For For 12 ELECT KLAUS ZUMWINKEL Mgmt For For For 13 TO RATIFY THE APPOINTMENT Mgmt For For For OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR 14 TO APPROVE THE 2007 EQUITY Mgmt For Against Against INCENTIVE COMPENSATION PLAN 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SIMPLE MAJORITY VOTE 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION ADVISORY VOTE Newfield Exploration Company Ticker Security ID: Meeting Date Meeting Status NFX CUSIP9 651290108 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Trice Mgmt For For For Elect David Schaible Mgmt For For For Elect Howard Newman Mgmt For For For Elect Thomas Ricks Mgmt For For For Elect Charles Shultz Mgmt For For For Elect Dennis Hendrix Mgmt For For For Elect Philip Burguieres Mgmt For For For Elect John Kemp III Mgmt For For For Elect J. Michael Lacey Mgmt For For For Elect Joseph Netherland Mgmt For For For Elect J. Terry Strange Mgmt For For For Elect Pamela Gardner Mgmt For For For Elect Juanita Romans Mgmt For Withhold Against 2 APPROVAL OF NEWFIELD Mgmt For For For EXPLORATION COMPANY 2007 OMNIBUS STOCK PLAN 3 Mgmt For Against Against Amendment to the 2000 Non-Employee Director Restricted Stock Plan 4 Ratification of Auditor Mgmt For For For Nordstrom Inc Ticker Security ID: Meeting Date Meeting Status JWN CUSIP9 655664100 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phyllis Campbell Mgmt For For For Elect Enrique Hernandez, Jr. Mgmt For For For Elect Jeanne Jackson Mgmt For Withhold Against Elect Robert Miller Mgmt For For For Elect Blake Nordstrom Mgmt For For For Elect Erik Nordstrom Mgmt For For For Elect Peter Nordstrom Mgmt For For For Elect Philip Satre Mgmt For For For Elect Alison Winter Mgmt For For For 2 Ratification of Auditor Mgmt For For For NVR Inc Ticker Security ID: Meeting Date Meeting Status NVRWS CUSIP9 62944T105 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Manuel Johnson Mgmt For For For Elect David Preiser Mgmt For For For Elect Paul Whetsell Mgmt For For For Elect John Toups Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Restated Articles of Mgmt For For For Incorporation Occidental Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SPENCER ABRAHAM 2 ELECTION OF DIRECTOR: Mgmt For For For RONALD W. BURKLE 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHALSTY 4 ELECTION OF DIRECTOR: Mgmt For For For EDWARD P. DJEREJIAN 5 ELECTION OF DIRECTOR: R. Mgmt For For For CHAD DREIER 6 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. FEICK 7 ELECTION OF DIRECTOR: RAY R. Mgmt For For For IRANI 8 ELECTION OF DIRECTOR: IRVIN Mgmt For For For W. MALONEY 9 ELECTION OF DIRECTOR: Mgmt For For For RODOLFO SEGOVIA 10 ELECTION OF DIRECTOR: AZIZ Mgmt For For For D. SYRIANI 11 ELECTION OF DIRECTOR: Mgmt For For For ROSEMARY TOMICH 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER L. WEISMAN 13 RATIFICATION OF SELECTION OF Mgmt For For For KPMG AS INDEPENDENT AUDITORS. 14 APPROVAL OF AMENDMENT TO Mgmt For For For 2005 LONG-TERM INCENTIVE PLAN. 15 SCIENTIFIC REPORT ON GLOBAL ShrHoldr Against Against For WARMING. 16 ADVISORY VOTE TO RATIFY ShrHoldr Against Against For EXECUTIVE COMPENSATION. 17 PERFORMANCE-BASED STOCK ShrHoldr Against Against For OPTIONS. Omnicom Group Inc Ticker Security ID: Meeting Date Meeting Status OMC CUSIP9 681919106 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Wren Mgmt For For For Elect Bruce Crawford Mgmt For For For Elect Robert Clark Mgmt For For For Elect Leonard Coleman, Jr. Mgmt For For For Elect Errol Cook Mgmt For For For Elect Susan Denison Mgmt For For For Elect Michael Henning Mgmt For For For Elect John Murphy Mgmt For For For Elect John Purcell Mgmt For For For Elect Linda Johnson Rice Mgmt For For For Elect Gary Roubos Mgmt For For For 2 RATIFICATION OF KPMG LLP AS Mgmt For For For OUR INDEPENDENT AUDITORS FOR 2007 3 APPROVAL OF THE 2007 Mgmt For For For INCENTIVE AWARD PLAN Oracle Corp. Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 10/09/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Henley Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Jack Kemp Mgmt For Withhold Against Elect Jeffrey Berg Mgmt For For For Elect Safra Catz Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 2007 Executive Bonus Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Amendment to the 1993 Directors' Mgmt For Against Against Stock Plan PMI Group Inc Ticker Security ID: Meeting Date Meeting Status PMIPRA CUSIP9 69344M101 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mariann Byerwalter Mgmt For For For Elect James Castle Mgmt For For For Elect Carmine Guerro Mgmt For For For Elect Wayne Hedien Mgmt For For For Elect Louis Lower II Mgmt For For For Elect Raymond Ocampo Jr. Mgmt For For For Elect John Roach Mgmt For For For Elect Kenneth Rosen Mgmt For For For Elect Steven Scheid Mgmt For Withhold Against Elect L. Stephen Smith Mgmt For For For Elect José Villarreal Mgmt For For For Elect Mary Widener Mgmt For For For Elect Ronald Zech Mgmt For For For 2 Ratification of Auditor Mgmt For For For Qualcomm Inc Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP9 747525103 03/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Alexander Mgmt For Withhold Against Elect Raymond Dittamore Mgmt For Withhold Against Elect Irwin Mark Jacobs Mgmt For Withhold Against Elect Sherry Lansing Mgmt For Withhold Against Elect Peter Sacerdote Mgmt For Withhold Against Elect Marc Stern Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Quest Diagnostics Inc Ticker Security ID: Meeting Date Meeting Status DGX CUSIP9 74834L100 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Baldwin, M.D. Mgmt For For For Elect Surya Mohapatra, Ph.D. Mgmt For For For Elect Gary Pfeiffer Mgmt For For For 2 Ratification of Auditor Mgmt For For For Radian Group Ticker Security ID: Meeting Date Meeting Status RDN CUSIP9 750236101 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Elect Herbert Wender Mgmt For For For Elect David Carney Mgmt For For For Elect Howard Culang Mgmt For For For Elect Stephen Hopkins Mgmt For For For Elect Sandford Ibrahim Mgmt For For For Elect James Jennings Mgmt For For For Elect Ronald Moore Mgmt For For For Elect Jan Nicholson Mgmt For For For Elect Robert Richards Mgmt For For For Elect Anthony Schweiger Mgmt For For For 3 Ratification of Auditors Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For Red Hat, Inc. Ticker Security ID: Meeting Date Meeting Status RHAT Cusip 756577102 08/17/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director W. Steve Albrecht Mgmt For For For Elect Director Marye Anne Fox Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Approve Executive Incentive Bonus Mgmt For Against Against Plan 4 Amend Omnibus Stock Plan Mgmt For Against Against RH Donnelley Corp. Ticker Security ID: Meeting Date Meeting Status RHD CUSIP9 74955W307 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS II MEMBER Mgmt For For For OF THE BOARD OF DIRECTORS: ALAN F. SCHULTZ. 2 Elect Barry Williams Mgmt For For For 3 ELECTION OF CLASS II MEMBER Mgmt For For For OF THE BOARD OF DIRECTORS: EDWINA WOODBURY. 4 Ratification of Auditor Mgmt For For For 5 STOCKHOLDER PROPOSAL ShrHoldr Against For Against REGARDING CLASSIFIED BOARD STRUCTURE. Ross Stores Inc Ticker Security ID: Meeting Date Meeting Status ROST CUSIP9 778296103 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Bush Mgmt For For For Elect Norman Ferber Mgmt For For For 2 Ratification of Auditor Mgmt For For For Royal Caribbean Cruises Limited Ticker Security ID: Meeting Date Meeting Status RCL CUSIP9 V7780T103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Kimsey Mgmt For For For Elect Gert Munthe Mgmt For For For Elect Thomas Pritzker Mgmt For For For Elect Bernt Reitan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Scripps EW Inc Ticker Security ID: Meeting Date Meeting Status SSP CUSIP9 811054204 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Galloway Mgmt For Withhold Against Elect Nicholas B. Paumgarten Mgmt For Withhold Against Elect Ronald Tysoe Mgmt For Withhold Against Elect Julie A. Wrigley Mgmt For Withhold Against Sherwin-Williams Company Ticker Security ID: Meeting Date Meeting Status SHW CUSIP9 824348106 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Arthur Anton Mgmt For For For Elect James Boland Mgmt For For For Elect Christopher Connor Mgmt For For For Elect Daniel Evans Mgmt For For For Elect David Hodnik Mgmt For For For Elect Susan Kropf Mgmt For For For Elect Robert Mahoney Mgmt For For For Elect Gary McCullough Mgmt For For For Elect A. Malachi Mixon, III Mgmt For For For Elect Curtis Moll Mgmt For For For Elect Richard Smucker Mgmt For For For 2 APPROVAL OF THE 2007 Mgmt For For For EXECUTIVE PERFORMANCE BONUS PLAN 3 Ratification of Auditor Mgmt For For For SLM Corp. Ticker Security ID: Meeting Date Meeting Status SLMPRA CUSIP9 78442P106 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ann Bates Mgmt For For For Elect Charles Daley Mgmt For For For Elect William Diefenderfer III Mgmt For For For Elect Thomas Fitzpatrick Mgmt For For For Elect Diane Gilleland Mgmt For For For Elect Earl Goode Mgmt For For For Elect Ronald Hunt Mgmt For For For Elect Benjamin Lambert III Mgmt For For For Elect Albert Lord Mgmt For For For Elect Barry Munitz Mgmt For For For Elect A. Alexander Porter, Jr. Mgmt For For For Elect Wolfgang Schoellkopf Mgmt For For For Elect Steven Shapiro Mgmt For For For Elect Barry Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For Staples Inc Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP9 855030102 06/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Basil Anderson Mgmt For For For Elect Arthur Blank Mgmt For Withhold Against Elect Mary Elizabeth Burton Mgmt For For For Elect Gary Crittenden Mgmt For For For Elect Rowland Moriarty Mgmt For For For Elect Robert Nakasone Mgmt For For For Elect Ronald Sargent Mgmt For For For Elect Martin Trust Mgmt For For For Elect Vijay Vishwanath Mgmt For For For Elect Paul Walsh Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Director 3 Ratification of Auditor Mgmt For For For 4 TO ACT ON A SHAREHOLDER ShrHoldr Against Against For PROPOSAL ON SIMPLE MAJORITY VOTING. Starbucks Corp. Ticker Security ID: Meeting Date Meeting Status SBUX CUSIP9 855244109 03/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Schultz Mgmt For For For Elect Barbara Bass Mgmt For For For Elect Howard Behar Mgmt For For For Elect William Bradley Mgmt For For For Elect James Donald Mgmt For For For Elect Mellody Hobson Mgmt For For For Elect Olden Lee Mgmt For For For Elect James Shennan, Jr. Mgmt For For For Elect Javier Teruel Mgmt For For For Elect Myron Ullman, III Mgmt For For For Elect Craig Weatherup Mgmt For For For 2 Executive Management Bonus Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Teva Pharmaceutical Industries Ltd (ADR) Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 10/05/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Chairman's Fees (Eli Hurvitz) Mgmt For For For 2 Vice Chairman's Fees (Phillip Frost) Mgmt For For For The Western Union Company Ticker Security ID: Meeting Date Meeting Status WU CUSIP9 959802109 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dinyar Devitre Mgmt For For For Elect Betsy Holden Mgmt For For For Elect Christina Gold Mgmt For For For 2 APPROVAL OF THE WESTERN Mgmt For For For UNION COMPANY 2006 LONG- TERM INCENTIVE PLAN 3 Senior Executive Annual Incentive Mgmt For For For Plan 4 RATIFICATION OF SELECTION OF Mgmt For For For AUDITORS United States Steel Corp. Ticker Security ID: Meeting Date Meeting Status X CUSIP9 912909108 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Darnall Mgmt For For For Elect John Drosdick Mgmt For For For Elect Charles Lee Mgmt For For For Elect Jeffrey Lipton Mgmt For For For Elect Glenda McNeal Mgmt For For For Elect Patricia Tracey Mgmt For For For 2 Ratification of Auditor Mgmt For For For United Technologies Corp. Ticker Security ID: Meeting Date Meeting Status UTX CUSIP9 913017109 04/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Chenevert Mgmt For For For Elect George David Mgmt For For For Elect John Faraci Mgmt For For For Elect Jean-Pierre Garnier Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Charles Lee Mgmt For For For Elect Richard McCormick Mgmt For For For Elect Harold McGraw III Mgmt For For For Elect Richard Myers Mgmt For For For Elect Frank Popoff Mgmt For For For Elect H. Patrick Swygert Mgmt For For For Elect André Villeneuve Mgmt For For For Elect Harold Wagner Mgmt For For For Elect Christine Whitman Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS FOR 3 SHAREOWNER PROPOSAL: ShrHoldr Against Against For DIRECTOR TERM LIMITS 4 SHAREOWNER PROPOSAL: ShrHoldr Against Against For FOREIGN MILITARY SALES 5 SHAREOWNER PROPOSAL: ShrHoldr Against Against For POLITICAL CONTRIBUTIONS 6 SHAREOWNER PROPOSAL: ShrHoldr Against Against For ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION 7 SHAREOWNER PROPOSAL: PAY- ShrHoldr Against Against For FOR-SUPERIOR-PERFORMANCE Unitedhealth Group Inc Ticker Security ID: Meeting Date Meeting Status UNH CUSIP9 91324P102 05/29/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Ballard, Jr. Mgmt For For For Elect Richard Burke Mgmt For For For Elect Stephen Hemsley Mgmt For For For Elect Robert Darretta Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Director 3 Repeal of Classified Board Mgmt For For For 4 Mgmt For For For Amendment to Supermajority Requirement for Removal of Directors 5 Amendment to Supermajority Mgmt For For For Requirement 6 ADOPTION OF RESTATED Mgmt For For For ARTICLES OF INCORPORATION 7 Ratification of Auditor Mgmt For For For 8 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING PERFORMANCE- VESTING SHARES 9 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN 10 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote 11 Shareholder Proposal Regarding ShrHoldr Against Against For Shareholder Access US Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Victoria Buyniski Gluckman Mgmt For For For Elect Arthur Collins, Jr. Mgmt For For For Elect Olivia F. Kirtley Mgmt For For For Elect Jerry Levin Mgmt For For For Elect Richard Reiten Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE U.S. Mgmt For For For BANCORP 2007 STOCK INCENTIVE PLAN. 4 APPROVAL OF AMENDMENT TO Mgmt For For For RESTATED CERTIFICATE OF INCORPORATION. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Annual Ratification 6 Shareholder Proposal Regarding ShrHoldr Against Against For Policy to Limit Benefits Valero Energy Corp. Ticker Security ID: Meeting Date Meeting Status VLO CUSIP9 91913Y100 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ruben Escobedo Mgmt For For For Elect Bob Marbut Mgmt For For For Elect Robert Profusek Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Voting 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote 5 Shareholder Proposal Regarding the ShrHoldr Against Against For Supplemental Executive Retirement Plan Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP9 254687106 03/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bryson Mgmt For For For Elect John Chen Mgmt For For For Elect Judith Estrin Mgmt For For For Elect Robert Iger Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Fred Langhammer Mgmt For For For Elect Aylwin Lewis Mgmt For For For Elect Monica Lozano Mgmt For For For Elect Robert Matschullat Mgmt For For For Elect John Pepper, Jr. Mgmt For For For Elect Orin Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Amended and Mgmt For Against Against Restated 2005 Stock Incentive Plan 4 Amendment to the 2002 Executive Mgmt For For For Performance Plan 5 TO APPROVE THE ShrHoldr Against Against For SHAREHOLDER PROPOSAL RELATING TO GREENMAIL. 6 Shareholder Proposal Regarding ShrHoldr Against For Against Poison Pills Whirlpool Corp. Ticker Security ID: Meeting Date Meeting Status WHR CUSIP9 963320106 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL F. JOHNSTON 2 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM T. KERR 3 ELECTION OF DIRECTOR: Mgmt For Against Against JANICE D. STONEY 4 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL D. WHITE 5 TO APPROVE THE WHIRLPOOL Mgmt For For For CORPORATION 2007 OMNIBUS STOCK AND INCENTIVE PLAN Wiley John & Sons Inc Ticker Security ID: Meeting Date Meeting Status JWA CUSIP9 968223206 09/21/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kim Jones Mgmt For For For Elect Raymond McDaniel, Jr. Mgmt For For For Elect William Plummer Mgmt For For For 2 PROPOSAL TO RATIFY THE Mgmt For For For APPOINTMENT OF KPMG LLP AS INDEPENDENT ACCOUNTANTS. Wyndham Worldwide Corp. Ticker Security ID: Meeting Date Meeting Status CUSIP9 98310W108 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Mulroney Mgmt For Withhold Against Elect Michael Wargotz Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For XTO Energy Inc Ticker Security ID: Meeting Date Meeting Status XTO CUSIP9 98385X106 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LANE Mgmt For Against Against G. COLLINS 2 ELECTION OF DIRECTOR: SCOTT Mgmt For Against Against G. SHERMAN 3 ELECTION OF DIRECTOR: BOB Mgmt For Against Against R. SIMPSON 4 Ratification of Auditor Mgmt For For For Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Investors Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
